DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-18 are pending and the subject of this NON-FINAL Office Action.  

Claim Objections
	Claim 18 is objected to as a duplicate of claim 15.

Claim Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
	Claims 3-4 are confusing because the metes and bounds of “constituting at least of” are not clear, and is not a common transitional phrase.  See MPEP § 2111.  “Constituting” could be reasonably interpreted as synonymous with “consisting of,” which would exclude any more than two layers.  Yet claims 3-4 states “at least of.”  Thus, it is not clear the metes and bounds of claims 3-4.
Claim Rejection - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-2, 5-14 and 16-17 are rejected under 35 U.S.C. § 103 as being unpatentable over SEVIGNON (US 20140378575), in view of CHAUVIN (US 20150027605).
It would have been prima facie obvious to a person of ordinary skill in the art and common sense before effective filing to apply familiar tread thicknesses for civil engineering/off-road tires to the tire composition of SEVIGNON as suggested by SEVIGNON with a reasonable expectation of success.  
	As to claim 1, SEVIGNON teaches a heavy duty tire, including for “civil engineering” (AKA off-roading; para. 0006) comprising tread having a composition based on at least one diene elastomer, a reinforcing filler predominantly comprising a filler at least partially covered with silica, an agent for coupling the filler to the at least one diene elastomer and a crosslinking system, and the dispersion of the filler in the elastomeric matrix has a Z score of greater than or equal to 70 (paras. 0005, claims 1-27). 
	As to claim 2, SEVIGNON teaches composition constitutes whole tread (paras. 0003-07).
	As to claims 5-12 and 16-17, SEVIGNON teaches 95% by weight silica and/or carbon black, and 1-30phr silica and/or carbon black in total content of reinforcing filler of the composition between 30 to 75 phr (paras. 0090, 0094-97, 0123, 0129, Table 1).
	As to claims 13-14, SEVIGNON teaches natural rubber dienes (claims 7-8 and 17-18, para. 0061, for example).
	SEVIGNON does not explicitly teach tread having a radial thickness HT at least equal to 
	However, CHAUVIN demonstrates that “a tire for civil engineering vehicle (of the type called “off-road” in English) having a tread with a thickness of at least 25 mm” (para. 0003); and up to 110mm (paras. 0006, 0039).  
In summary, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply familiar tread compositions of SEVIGNON to familiar off-road tires as suggested by SEVIGNON with a reasonable expectation of success.

Claims 3-4 are rejected under 35 U.S.C. § 103 as being unpatentable over SEVIGNON (US 20140378575), in view of CHAUVIN (US 20150027605), in further view of GERVAIS (US 20140332132).
It would have been prima facie obvious to a person of ordinary skill in the art and common sense before effective filing to apply familiar tread thicknesses for civil engineering/off-road tires to the tire composition of SEVIGNON as suggested by SEVIGNON with a reasonable expectation of success.  
	As to claim 1, SEVIGNON teaches the elements of claim 1 as explained above.
	SEVIGNON does not explicitly teach tread having multiple layers.
	However, GERVAIS demonstrates that multiple tread layers/protective layers were familiar technique in the art to allow better wear in off-road tires (paras. 0005-06, 0026).  
In summary, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply familiar off-road tread compositions of SEVIGNON to familiar .

Claims 15 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over SEVIGNON (US 20140378575), in view of CHAUVIN (US 20150027605), in further view of SEVIGNON (US 20140378575).
It would have been prima facie obvious to a person of ordinary skill in the art and common sense before effective filing to apply familiar plasticizer amounts less than 15 phr to the tread composition of SEVIGNON in view of CHAUVIN to increase dispersibility of elastomeric matrix, to improve the processability, but also reduce deterioration in the breaking energy properties (elongation at break and breaking stress properties) with a reasonable expectation of success.  
As to claim 1, SEVIGNON in view of CHAUVIN teaches ultrasonic transducers on PCR chips as explained above.
	SEVIGNON in view of CHAUVIN do not explicitly teach less than 15 phr of plasticizing agents.
	However, SEVIGNON2 demonstrates that a skilled artisan would have been familiar with such amounts of plasticizing agents.  For example, SEVIGNON2 teaches
	In point of fact, very fine blacks are known to be extremely difficult to correctly disperse in the elastomeric matrix and bring about a deterioration in the processability (in comparison with the use of the same content of coarser blacks). One solution for a person skilled in the art would be to use plasticizing oil or resin to improve the processability; however, it is known that the use of such plasticizers with these very fine blacks has the consequence of a very significant 
	The Applicant has discovered, surprisingly, contrary to the knowledge of a person skilled in the art, that the combination of very fine carbon blacks in rubber compositions exhibiting a very good dispersion of the filler in the elastomeric matrix and in the presence of certain specific plasticizing oils makes it possible to simultaneously obtain a good processability without damaging the limiting properties at break.
	A subject-matter of the invention, in an embodiment, is thus a rubber composition based on at least one diene elastomer, a reinforcing filler comprising at least carbon black having a CTAB specific surface of greater than or equal to 130 m2/g, a plasticizing oil and also a crosslinking system, the dispersion of the filler in the elastomeric matrix having a Z score of greater than or equal to 70.
	Preferably, the content of plasticizing oil in the composition varies from 2 to 50 parts per hundred parts by weight of elastomer, preferably from 5 to 25 phr

(paras. 0008-11).  SEVIGNON2 also teaches similar tread compositions as claimed (paras. 0094-97, claims 1-32), including for off-road tires (para. 0006; “In the same way, it is known that the treads of the tires used in civil engineering are particularly sensitive to the increase in temperature. In point of fact, there is a constant search to improve the properties of tires and in particular their wear resistance and, conventionally, the improvement in the wear resistance is known to be reflected by an increase in energy consumption.”).  A skilled artisan would have been motivated to optimize the plasticizer phr according to this teaching in order to achieve a proper balance of dispersibility of elastomeric matrix, to improve the processability, but also reduce deterioration in the breaking energy properties (elongation at break and breaking stress properties) base don the particular application.  See MPEP § 2144.05.
In summary, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply familiar plasticizer amounts of less than 15 phr to allow the proper combination of dispersibility of elastomeric matrix, to improve the processability, but 

Allowable Subject Matter
	Based on the data in the specification in “Exemplary Embodiments,” the following is allowable subject matter: 
A tire configured for a heavy vehicle of civil engineering type, the nominal diameter of the tire being at least equal to 25 inches, the tire comprising a tread having a radial thickness HT at least equal to 30 mm, and the tread having a composition comprising masterbatch A comprising composition l1, according to the method described by S. Otto et al. in Kautschuk Gummi Kunststoffe, 58 Jahrgang, NR 7-8/2005, in agreement with standard ISO 11345.

As explained in the specification, 
Preparation of the Rubber and Tire Compositions
	The control compositions C1, C2 and C3 are produced according to a conventional compounding process (described below) in the solid form in which the diene elastomer and the reinforcing filler are introduced in the solid form.
	The control rubber compositions C4 and C5 not in accordance with the invention and the composition I1 in accordance with the invention are produced according to the compounding process described below but in which the diene elastomer and the reinforcing filler were prepared beforehand in the form of a masterbatch A.
	The masterbatch A comprising natural rubber and a filler (carbon black, silica or black covered with silica) is produced in the liquid phase according to the process described in U.S. Pat. No. 6,048,923.
	Thus, a masterbatch is prepared, according to the protocol described in detail in the abovementioned patent, from an aqueous dispersion of filler and from natural rubber field latex originating from Malaysia and exhibiting a rubber solids content of 28% and an ammonia content of 0.3%.

	The compounding process used for the different compositions is as follows.
	The tests which follow are carried out in the following way: the masterbatch A for the compositions C4, C5 and I1, or the natural rubber in the solid form and the reinforcing filler for the compositions C1, C2 and C3, are introduced into an internal mixer, which is 70% filled and the initial vessel temperature of which is approximately 90° C., followed, after kneading for one to two minutes, by the various other ingredients, with the exception of the vulcanization system. Thermomechanical working (non-productive phase) is then carried out in one stage (total duration of the kneading equal to approximately 5 min), until a maximum “dropping” temperature of approximately 165° C. is reached.
	The mixture thus obtained is recovered and cooled and then the vulcanization system (sulfur and sulfenamide accelerator) is added on an external mixer (homofinisher) at 70° C., everything being mixed (productive phase) for approximately 5 to 6 min. During the presence of covering agent, the latter can also be introduced on the external mixer instead of being introduced on an internal mixer.
	The compositions thus obtained are subsequently calendered, either in the form of plaques (thickness of 2 to 3 mm) or of thin sheets of rubber, for the measurement of their physical or mechanical properties, or in the form of profiled elements which can be used directly, after cutting and/or assembling to the desired dimensions, for example as semi-finished products for tires, in particular as tire treads.
	Tires of 15.5R20 size were manufactured with treads having the compositions C1, C2, C3, C4, C5 and I1 (respectively two tires for each type of composition).
Tests
	The purpose of these tests is to demonstrate the significantly improved properties of rolling resistance and of wear resistance of a tire in accordance with the invention, with regard to control tires not in accordance with the invention, as a result of their formulation and/or of their preparation process.
	The rubber compositions C1 to C3 are thus prepared “in bulk” and the compositions C4, C5 and I1 are prepared from the masterbatch A; they differ from one another as follows:
the composition C1, not in accordance with the invention, comprises predominantly carbon black as reinforcing filler,
the composition C2, not in accordance with the invention, comprises predominantly silica as reinforcing filler,

the composition C4, not in accordance with the invention, has a formulation identical to the composition C1,
the composition C5 has a formulation identical to the composition C2 except for the fact that magnesium salt was added during the preparation of the masterbatch of silica and of natural rubber, in order to make it possible for them to coagulate, in accordance with the process described in the document WO2013/053733,
the composition I1, in accordance with the invention, has a formulation identical to the composition C3.
	The constituents of the compositions C1 to C5 and I1 are presented in the Table 1 which follows, in which the contents are shown in parts by weight per hundred parts of elastomers, phr.

    PNG
    media_image1.png
    847
    565
    media_image1.png
    Greyscale


(2) Precipitated silica, Zeosil 1165MP, sold by Solvay
(3) CRX2125, sold by Cabot Corporation
(4) Bis(3-triethoxysilylpropyl) tetrasulfide, TESPT, SI69, sold by Evonik
(5) N-(1,3-Dimethylbutyl)-N-phenyl-para-phenylenediamine, Santoflex 6-PPD, sold by Flexsys
(6) Industrial grade zinc oxide, sold by Umicore
(7) N-Cyclohexyl-2-benzothiazolesulfenamide, Santocure CBS, sold by Flexsys
	The properties measured for these compositions after curing at 150° C. for 40 minutes are given in Table 2 which follows, as is the wear test carried out on tires comprising these compositions as tread.

    PNG
    media_image2.png
    310
    597
    media_image2.png
    Greyscale

	It is observed, as expected, that the compositions C4, C5 and I1 prepared from a masterbatch A produced in the liquid phase exhibit a greatly improved dispersion of the filler in the elastomeric matrix in comparison with those respectively of the compositions prepared in bulk C1, C2 and C3. The difference is less marked with the compositions C4 and C5 with regard to the compositions C1 and C2 than between the compositions C3 and I1 comprising carbon black covered with silica, which represents, in a way known to a person skilled in the art, a filler which is more difficult to employ.
	It is also observed that the compositions C4, C5 and I1, which exhibit a very good dispersion of the filler in the composition, exhibit a significantly reduced hysteresis in comparison with the compositions prepared in bulk C1, C2 and C3. However, it is surprising to observe that the composition I1 in accordance with the invention exhibits not only the greatest difference, with respect to a composition having a much poorer dispersion, but also a hysteresis which is much lower than all the other compositions also exhibiting very good dispersion of the filler in the composition. This low hysteresis of the composition foretells an improved rolling resistance in the tire comprising such a composition.
	Furthermore, it is observed that, for the compositions based on carbon black or on silica, the dispersion of the filler in the composition does not affect the 
	Thus, an unexpected synergy is demonstrated for the combination of a filler covered with silica with its very good dispersion of the composition, for obtaining a tire for a heavy vehicle of civil engineering type exhibiting both improved rolling resistance and improved wear resistance properties.

In sum, only composition l1 prepared with masterbatch A produced the claimed results (80+ Z score), whereas “conventional” composition C3 prepared using “conventional compounding process” did not.  Thus, masterbatch A is critical to the claimed Z score result.

Prior Art
The following prior art is also considered pertinent: WO 2014/102136; WO 2015091270; US 20160303914; US 20050006018; US 20080149240.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743